Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.


Oath/Declaration
3.    Applicant’s Oath was filed on 03/22/2021.

Drawings
4.    Applicant’s drawings filed on 03/22/2021 has been inspected and is in compliance with MPEP 608.01.
Specification
5.    Applicant’s specification filed on 03/22/2021 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
6.    NO objections warranted at initial time of filing for patent.



Remarks
7.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 11151276 hereinafter Wang.

	As per claim 1, Wang discloses:
A method (Col. 1 Lines 28-40 “One embodiment disclosed relates to a system for managing data for logistics, sourcing and/or production. The system includes: a private blockchain maintained by a first network of nodes; a trusted public blockchain maintained by a second network of nodes; a private agent system; and a bridge system connected to both the private blockchain and the public blockchain. The private agent system operates to extract blocks of metadata from the private blockchain and utilize a hash tree structure to generate a first root hash value from the blocks of metadata. The bridge system operates to verify the first root hash value and store the first root hash value as a notarized data certificate in the trusted public blockchain.”), comprising: 
receiving a first plurality of hashes corresponding to data stored in a database and writing the first plurality of hashes to a private distributed ledger technology (DLT) (Col. 3 Lines 23-25 “The private blockchain 220 only stores limited information 255 “on-chain” in the form of hashes of the user data, locators (e.g:, URLs) of the user data, and other metadata.” Col. 3 Lines 55-62 “writing the first plurality of hashes to a private distributed ledger technology (DLT).”); 
sealing each block of the private DLT when a predetermined criteria is met to create a plurality of sealed blocks (Col. 4 Line 62- Col. 5 Line 3 “Saving Data: FIG. 6 depicts a method 600 of saving or storing data with notarization in accordance with an embodiment of the invention. Per step 1, a private agent system periodically generates original data, calculates hashes of the data and other metadata, packs all of the data 255 (FIG. 2B) and makes a transaction to a private blockchain 220. The private blockchain network of nodes 210 subsequently stores the packed data 255 as a block on private blockchain 220 via mining.” When a transaction is made to the private blockchain, blocks are sealed and verified via mining.); 
and writing a second plurality hashes corresponding to the plurality of sealed blocks to a public DLT (Col. 4 Lines 42-48 “Saving Data: FIG. 6 depicts a method 600 of saving or storing data with notarization in accordance with an embodiment of the invention. Per step 1, a private agent system periodically generates original data, calculates hashes of the data and other metadata, packs all of the data 255 (FIG. 2B) and makes a transaction to a private blockchain 220. The private blockchain network of nodes 210 subsequently stores the packed data 255 as a block on private blockchain 220 via mining.”).

	As per claim 2, Wang discloses:
The method of claim 1, wherein the data includes software logs pertaining to changes made to software code (Col. 3 Lines 16-25 and Lines 37-43).

	As per claim 3, Wang discloses:
The method of claim 1, wherein the data includes text files (Col. 3 Lines 16-25 and Lines 37-43).

	As per claim 4, Wang discloses:
The method of claim 1, wherein the predetermined criteria is a predetermined number of first hashes (Col. 3 Lines 59-63).
	As per claim 5, Wang discloses:
The method of claim 1, wherein the predetermined criteria is a predetermined period of time (Col. 3 Line 64- Col. 4 Line 4 “Blocks of metadata (hashes, URLs, etc.) stored in the private blockchain 220 are extracted (extracted blocks 415 in FIGS. 4 and 5) over every period of time per the extraction step 410 of FIG. 4. The extracted blocks 415 may include not only raw metadata (for example, data hashes and URLs) but also timestamps and other critical information relating to the corresponding period of time.”).

	As per claim 6, Wang discloses:
The method of claim 1, wherein the database and the private DLT are maintained within an organization (Fig. 1, Col. 3 Line 7-15), 
and wherein the public DLT is maintained on a plurality of computing devices (Col. 2 Line 30-51).

	As per claim 7, Wang discloses:
The method of claim 1, wherein the private DLT and the public DLT comprise blockchains Col. 2 Line 30-51 and Col. 4 Line 62- Col. 5 Line 3.

As per claim 8, the implementation of the method of claim 1 will execute the system of claim 8.  The claim is analyzed with respect to claim 1.


As per claim 9, the claim is analyzed with respect to claim 2.

As per claim 10, the claim is analyzed with respect to claim 3.

As per claim 11, the claim is analyzed with respect to claim 4.

As per claim 12, the claim is analyzed with respect to claim 5.

As per claim 13, the claim is analyzed with respect to claim 6.

As per claim 14, the claim is analyzed with respect to claim 7.

As per claim 15, the implementation of the method of claim 1 will execute the blockchain server of claim 8. The claim is analyzed with respect to claim 1.

As per claim 16, the claim is analyzed with respect to claim 2.

As per claim 17, the claim is analyzed with respect to claim 3.

As per claim 18, the claim is analyzed with respect to claim 4.

As per claim 19, the claim is analyzed with respect to claim 5.

As per claim 20, the claim is analyzed with respect to claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. U.S. Publication No. 20220108308 discloses on paragraph 0095 “Not shown in block diagram 1200 is the ability to write a hash to a private distributed ledger
or a hybrid distributed ledger. Further not shown in block diagram 1200 is the ability to write whole event data rather than just a hash to a private, public or hybrid distributed ledger.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499